DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9, 12, 14-17, and 20 are pending, claims 7-8, 10-11, 13, and 18-19 have been canceled, and claims 1-6, 9, 12, 14-17, and 20 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9, 12, 14-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, and 20, the limitation “a first portion that complements an outer surface…instrument” is unclear. It is unclear what is required for an instrument to complement the first portion. 
In claim 9, the limitation “an instrument configured for insertion” lacks antecedent basis. The “instrument” was previously recited in the limitation “a first portion that complements an outer surface of an instrument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 9, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boulais (US 2006/0173244), in view of Thompson (US 5,891,013) and Kumar (US 2008/0091061).
Regarding claim 1, Boulais discloses a continuous flow endoscope system (see figures 1-2), comprising: an inflow (see fluid, see figures 1-2); an outflow (see suction, figures 1-2); an elongated tubular member (see 400, figure 5a) defining a lumen (see lumen of 400, figure 5a) extending therethrough and an open distal end (see distal end of 400, figure 5a); a first channel (430, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the first channel formed from a rigid material to maintain a cross-sectional shape thereof (see channel 430, figure 5a | the Examiner interpreted 430 to be formed from a rigid material in order to maintain its shape as seen in figure 5a), the first channel configured to receive an instrument (424, figure 5a) therethrough; a second channel (418, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the second channel formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 418 to be formed from a rigid material in order to maintain its shape as seen in figure 5a); optics (412, figure 5a) disposed in a free space of the lumen not occupied by the first channel or the second channel and extending to the open distal end of the elongated tubular member (see figure 5a), wherein, one of the first channel or the second channel is coupled to the inflow (irrigation ports 418 [0042]), and the other of the first channel or the second channel is coupled to the outflow (aspiration lumen 430 [0042]), wherein the first channel, the second channel, and the free space are isolated from one another within the elongated tubular member to inhibit fluid communication therebetween (separate channels as seen in figure 5a); and a pump (vacuum pump 122 and fluid pump 128, figure 1). Boulais is silent regarding a cross-section of the first channel defining a teardrop geometry including a first portion that complements an outer surface of the instrument received therethrough and a second portion that does not complement the outer surface of the instrument; the pump configured to maintain fluid flow rates through the first channel and the second channel within a predetermined range of each other, wherein the second channel defines a smaller cross-sectional area than the first channel such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other.  
Thompson teaches a cannula with an instrument passage (abstract). An instrument channel (29, figure 2) for gas inflow (Col. 2, lines 30-31), with an instrument (7, figure 2) mounted therethrough (Col. 1, lines 64-65). 
Kumar teaches a continuous flow irrigation endoscope and a continuous flow irrigation fluid management system (abstract). A controller (19, figure 3) instructs the outflow pump (14, figure 3) to continuously extract fluid out of the body cavity (18, figure 3) at a desired fixed outflow rate R2 ([0055]). The cavity pressure is sensed by a pressure transducer (17, figure 3) and a corresponding pressure feedback signal is sent to the controller on the basis of which the controller regulates the inflow rate R1 ([0056]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the first channel of Boulais to have the shape of the instrument channel (29, figure 2) as taught by Thompson. Doing so would be an alternative shape of an instrument channel that provides fluid flow (Col. 2, lines 30-31). Additionally, it would have been obvious to modify the system of Boulais with the controller as taught by Kumar. Doing so would provide a continuous flow irrigation fluid management system (abstract) that regulates the cavity pressures by continuously regulated the inflow rate ([0056]). The modified system would have a cross-section of the first channel defining a teardrop geometry (see 29, figure 2; Thompson) including a first portion that complements an outer surface of the instrument received therethrough and a second portion that does not complement the outer surface of the instrument (see instrument 7 and channel 29, figure 2; Thompson); the pump configured to maintain fluid flow rates through the first channel and the second channel within a predetermined range of each other (regulates the inflow rate R1 [0056]; Kumar | Applicant does not provide the limits/boundaries of the predetermined range. The Examiner interpreted the range/flow rates provided by the pump to be the predetermined range), wherein the second channel defines a smaller cross-sectional area than the first channel (see 418 vs. 430, figure 5a; Boulais) such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other (the difference in size between the second channel from the first channel would require a greater fluid pressure to maintain the fluid flow rate, due to the inverse relationship between diameter of a pipe and fluid flow rate | fluid pressure has a proportional relationship with the fluid flow rate.  
Regarding claim 3, Boulais further discloses the first channel is coupled to the outflow (aspiration lumen 430, figure 51; Boulais) and dedicated to fluid outflow, and wherein the second channel is coupled to the inflow and dedicated to fluid inflow (irrigation port 418, figure 5a).  
Regarding claim 4, Boulais further discloses a body (114, figure 1), wherein the elongated tubular member extends distally from the body (see 112, figure 1), the body including an arm operably coupled to the optics and adapted to connect to a camera (an imaging apparatus…[0031]).  
Regarding claim 5, Kumar further teaches the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range with the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar | when the instrument is inserted through the first channel, there would be a change in the fluid flow rate, which affects the cavity pressure; the controller will regular the inflow rate based on the pressure feedback signal [0056]).  
Regarding claim 6, Boulais and Kumar further disclose the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range in the absence of the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar |  tools are removable; passing tools…[0042]; Boulais).  
Regarding claim 9, Boulais discloses an endoscope system (see figures 1-2), comprising: a continuous flow endoscope device (see 110, figure 1), including: an inflow (see fluid, see figures 1-2); an outflow (see suction, figures 1-2); an elongated tubular member  (see 400, figure 5a) defining a lumen (see lumen of 400, figure 5a) extending therethrough and an open distal end (see distal end of 400, figure 5a); a first channel (40a, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the first channel formed from a rigid material to maintain a cross-sectional shape thereof (see channel 430, figure 5a | the Examiner interpreted 430 to be formed from a rigid material in order to maintain its shape as seen in figure 5a); Application Serial No. 15/286,815Docket No.: C00014942.USU4 (203-11332)a second channel (418, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the second channel formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 418 to be formed from a rigid material in order to maintain its shape as seen in figure 5a), wherein one of the first channel or the second channel is coupled to the inflow (irrigation ports 418 [0042]), and wherein the other of the first channel or the second channel is coupled to the outflow (aspiration lumen 430 [0042]); and optics (412, figure 5a) disposed in a free space of the lumen not occupied by the first channel or the second channel and extending to the open distal end of the elongated tubular member (see figure 5a), wherein the first channel, the second channel, and the free space are isolated from one another within the elongated tubular member to inhibit fluid communication therebetween (separate channels as seen in figure 5a); an instrument (424, figure 5a) configured for insertion through the first channel; and a pump (vacuum pump 122 and fluid pump 128, figure 1) operably associated with at least one of the inflow or the outflow (see figure 1). Boulais is silent regarding a cross-section of the first channel defining a teardrop geometry including a first portion that complements an outer surface of an instrument received through the first channel and a second portion that does not complement the outer surface of the instrument; wherein the pump is configured to maintain fluid flow rates through the first channel and the second channel within a predetermined range of each other, wherein the second channel defines a smaller cross-sectional area than the first channel such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other.  
Thompson teaches a cannula with an instrument passage (abstract). An instrument channel (29, figure 2) for gas inflow (Col. 2, lines 30-31), with an instrument (7, figure 2) mounted therethrough (Col. 1, lines 64-65). 
Kumar teaches a continuous flow irrigation endoscope and a continuous flow irrigation fluid management system (abstract). A controller (19, figure 3) instructs the outflow pump (14, figure 3) to continuously extract fluid out of the body cavity (18, figure 3) at a desired fixed outflow rate R2 ([0055]). The cavity pressure is sensed by a pressure transducer (17, figure 3) and a corresponding pressure feedback signal is sent to the controller on the basis of which the controller regulates the inflow rate R1 ([0056]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the first channel of Boulais to have the shape of the instrument channel (29, figure 2) as taught by Thompson. Doing so would be an alternative shape of an instrument channel that provides fluid flow (Col. 2, lines 30-31). Additionally, it would have been obvious to modify the system of Boulais with the controller as taught by Kumar. Doing so would provide a continuous flow irrigation fluid management system (abstract) that regulates the cavity pressures by continuously regulated the inflow rate ([0056]). The modified system would have a cross-section of the first channel defining a teardrop geometry (see 29, figure 2; Thompson) including a first portion that complements an outer surface of an instrument (see 7, figure 2) received through the first channel and a second portion that does not complement the outer surface of the instrument (see 7 and 29, figure 2); the pump is configured to maintain fluid flow rates through the first channel and the second channel within a predetermined range of each other (regulates the inflow rate R1 [0056]; Kumar | Applicant does not provide the limits/boundaries of the predetermined range. The Examiner interpreted the range/flow rates provided by the pump to be the predetermined range), wherein the second channel defines a smaller cross-sectional area than the first channel (see 418 vs. 430, figure 5a; Boulais) such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other (the difference in size between the second channel from the first channel would require a greater fluid pressure to maintain the fluid flow rate, due to the inverse relationship between diameter of a pipe and fluid flow rate | fluid pressure has a proportional relationship with the fluid flow rate).  
Regarding claim 12, Boulais further discloses an outflow reservoir (124, figure 1; Boulais) operably coupled to the outflow.  
Regarding claim 15, Boulais further discloses the first channel is coupled to the outflow and dedicated to fluid outflow (aspiration lumen 430, figure 51; Boulais), and wherein the second channel is coupled to the inflow and dedicated to fluid inflow (irrigation port 418, figure 5a).  
Regarding claim 16, Kumar further teaches the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range with the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar | when the instrument is inserted through the first channel, there would be a change in the fluid flow rate, which affects the cavity pressure; the controller will regular the inflow rate based on the pressure feedback signal [0056]).  
Regarding claim 17, Boulais and Kumar further disclose the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range in the absence of the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar | tools are removable; passing tools…[0042]; Boulais).  
Regarding claim 20, Boulais discloses a method, comprising: inserting an endoscope device (see figures 1-2) into a surgical site (in a patient; abstract), the endoscope device including an elongated tubular member (see 400, figure 5a) defining a lumen (lumen of 400, figure 5a) and an open distal end (see distal end of 400, figure 5a), a first channel (430, figure 5a) formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 430 to be formed from a rigid material in order to maintain its shape as seen in figure 5a) and extending through the lumen to the open distal end of the elongated tubular member (see figure 5a), a second channel (see 418, figure 5a) formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 418 to be formed from a rigid material in order to maintain its shape as seen in figure 5a) and extending through the lumen to the open distal end of the elongated tubular member (see figure 5a), and optics (412, figure 5a) disposed in a free space of the lumen not occupied by the first channel or the second channel and extending to the open distal end of the elongated tubular member (see figure 5a), wherein the first channel, the second channel, and the free space are isolated from one another within the elongated tubular member to inhibit fluid communication therebetween (separate channels as seen in figure 5a); inserting the instrument (424, figure 5a) through the first channel and into the surgical site (passing tools…[0042]); delivering fluid to the surgical site through one of the first channel or the second channel (see fluid arrows; figure 1; 418, figure 5a); removing fluid from the surgical site through the other of the first channel or the second channel (see suction arrows, figure 1; 430, figure 5a). Boulais is silent regarding a cross-section of the first channel defining a teardrop geometry including a first portion that complements an outer surface of an instrument received through the first channel and a second portion that does not complement the outer surface of the instrument, maintaining, by at least one pump, continuous delivery and removal of fluid by maintaining fluid flow rates through the first channel and the second channel within a predetermined range of each other,5Application Serial No. 15/286,815 Docket No.: CO00014942.USU4 (203-11332)wherein the second channel defines a smaller cross-sectional area than the first channel such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other.
Thompson teaches a cannula with an instrument passage (abstract). An instrument channel (29, figure 2) for gas inflow (Col. 2, lines 30-31), with an instrument (7, figure 2) mounted therethrough (Col. 1, lines 64-65). 
Kumar teaches a continuous flow irrigation endoscope and a continuous flow irrigation fluid management system (abstract). A controller (19, figure 3) instructs the outflow pump (14, figure 3) to continuously extract fluid out of the body cavity (18, figure 3) at a desired fixed outflow rate R2 ([0055]). The cavity pressure is sensed by a pressure transducer (17, figure 3) and a corresponding pressure feedback signal is sent to the controller on the basis of which the controller regulates the inflow rate R1 ([0056]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method to comprise the first channel of Boulais to have the shape of the instrument channel (29, figure 2) as taught by Thompson. Doing so would be an alternative shape of an instrument channel that provides fluid flow (Col. 2, lines 30-31). Additionally, it would have been obvious to modify the method of Boulais to control for fluid inflow and outflow (the controller) as taught by Kumar. Doing so would provide a continuous flow irrigation fluid management system (abstract) that regulates the cavity pressures by continuously regulated the inflow rate ([0056]). The modified method would comprise a cross-section of the first channel defining a teardrop geometry (see 29, figure 2; Thompson) including a first portion that complements an outer surface of an instrument  (7, figure 2) received through the first channel and a second portion that does not complement the outer surface of the instrument (see 7 and 29, figure 2; Thompson), maintaining, by at least one pump, continuous delivery and removal of fluid by maintaining fluid flow rates through the first channel and the second channel within a predetermined range of each other (regulates the inflow rate R1 [0056]; Kumar | Applicant does not provide the limits/boundaries of the predetermined range. The Examiner interpreted the range/flow rates provided by the pump to be the predetermined range),5Application Serial No. 15/286,815 Docket No.: CO00014942.USU4 (203-11332)wherein the second channel defines a smaller cross-sectional area than the first channel (see 418 vs. 430, figure 5a; Boulais) such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other (the difference in size between the second channel from the first channel would require a greater fluid pressure to maintain the fluid flow rate, due to the inverse relationship between diameter of a pipe and fluid flow rate | fluid pressure has a proportional relationship with the fluid flow rate).

Claim(s) 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boulais (US 2006/0173244) and Thompson (US 5,891,013)  and Kumar (US 2008/0091061) as applied to claim 1 (for claim 2) and claim 9 (for claim 14) above, and further in view of Sahney (US 2012/0078038).
Regarding claims 2 and 14, Boulais and Thompson and Kumar disclose all of the features in the current invention as shown above for claims 1 and 9. They are silent regarding the first channel is coupled to the inflow and dedicated to fluid inflow, and wherein the second channel is coupled to the outflow and dedicated to fluid outflow.  
Sahney teaches a hysteroscopy system (see figure 1) that maintains continuous flow ([0034]). The scope has an outflow channel (128, figure 2c) and an inflow channel (134, figure 2c). A tool (122, figure 2c) can be inserted through the inflow channel ([0030]). When the tool is in place, the inflow channel is limited to the area between the tool and the internal surface of the inflow channel ([0030]).
It would have been obvious to modify the first channel to be an inflow channel as taught by Sahney and the second channel to be an outflow channel. Doing so would be an alternative arrangement for the inflow and outflow channels (tool 424 is within the outflow channel 430, figure 5a of Boulais vs. tool 122 is within the inflow channel 134, figure 2c of Sahney). The modified system would have the first channel (430, figure 5a; Boulais) is coupled to the inflow and dedicated to fluid inflow ([0030]; Sahney), and wherein the second channel is coupled to the outflow and dedicated to fluid outflow (416, figure 5a; Boulais would be modified for fluid outflow).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 25, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795